DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Response to Arguments
Applicant's arguments filed on 8/24/2022 have been fully considered but they are not persuasive.
Applicant argues regarding claims 1-19 on “Applicant’s Arguments/Remarks Made in an Amendment” “REMARKS” section dated 08/24/2022 that " The Action relies on Paragraphs [0012]-[0015] of Lin teaching a multi-layer diffusion barrier 4 that includes a first material layer 8 and a second material layer 10. (See Action, pp. 2- 3.) Applicant respectfully disagrees. Amended claim 1 recites that at least two of the metallic compounds of the at least two different barrier materials are different from one another. In contrast, Paragraph [0015] of Lin recites how the second material layer 10 is generated by oxidizing a portion of the first material layer 8. Therefore, Lin teaches that the metallic compound of the first material layer will be the same metallic compound of the second material layer. Since the metallic compounds of Lin are the same, Lin fails to teach or suggest the amended claim 1, including that at least two of the metallic compounds of the at least two different barrier materials are different from one another.”.
However, the examiner disagrees. As in claim 1, as in Paragraph [0013-[0014], “cavities formed in the substrate device with the conductive vias between the cavities”.  Lin teaches in Paragraph [0013-[0014], first material layer 8 can be any suitable material configured to limit diffusion of material from the metal layer 6. For example, the first material layer 8 can include a metallic nitride, such as gallium nitride (GaN), titanium nitride (TiN), tantalum nitride (TaN), aluminum nitride (AlN), and/or any other suitable metallic nitride. The first material layer 8 can be formed according to any suitable deposition process, such as chemical vapor deposition (CVD) a spin-on coating process, and/or any other suitable methods. And the second material layer 10 includes a metallic oxide. The second material layer 10 can include a metallic oxide including the same metal as the metallic nitride of the first material layer 8. For example, in one embodiment, the first material layer 8 includes aluminum nitride (AlN) and the second material layer 10 includes aluminum oxide (Al.sub.2O.sub.3), although it will be appreciated that any suitable metal nitride and oxide pair can be selected, such as TiN and TiO, TaN and TaO, GaN and GaO, and/or any other suitable metal nitride and oxide set. The second material layer 10 provides an additional barrier against diffusion of material from the metal layer 6”. Layer 8 and 10 are two distinct layers however they are produced (the applicant mentioned that 10 in made by oxidizing layer 8 as in some embodiments). But they are different layers which meets the claim limitations.  See below FIG. 2

    PNG
    media_image1.png
    678
    590
    media_image1.png
    Greyscale

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-15 and 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by  Lin et al. (US Pub: 2019/0006474 A1), herein after Lin.
Regarding claim 1, Lin teaches a diffusion barrier comprising at least two different barrier materials, wherein the at least two different barrier materials include at least two of the following: an oxide of yttrium compound, a nitride of yttrium compound, a fluoride of yttrium compound, an oxide of aluminum compound, a nitride of aluminum compound, a fluoride of aluminum compound, an oxide of titanium compound, a nitride of titanium compound, a fluoride of titanium compound, an oxide of zirconium compound, a nitride of zirconium compound, a fluoride of zirconium compound, an oxide of tantalum compound, a nitride of tantalum compound, or a fluoride of tantalum compound, and wherein at least two of the metallic compounds of the at least two different barrier materials are different from one another (Paragraph [0012]-[0015], The multi-layer diffusion barrier 4 includes a first material layer 8 and a second material layer 10).
Regarding claim 2, Lin teaches the diffusion barrier of claim 1, wherein one of the at least two different barrier materials is effective to act as a barrier against a first trace metal impurity, and wherein a second of the at least two barrier materials is effective to act as a barrier against a second trace metal impurity different from the first trace metal impurity Paragraph [0012]-[0015]). 
Regarding claim 3, Lin teaches the diffusion barrier of claim 1, wherein a first barrier material that is effective as a diffusion barrier to one or more of iron, cobalt, nickel, and copper as an impurity and wherein a second barrier material that is effective as a diffusion barrier to one or more of Zn, Mg, Mn, Na, Ca, K as an impurity. (Paragraph [0012]-[0015]. Material composition is same, so they should be functionally act same).
Regarding claim 4, Lin teach the diffusion barrier of claim 1, wherein the at least two different barrier materials comprise from 2 to 5 layers of the at least two different barrier materials, and each layer having a thickness in a range from 2 to 10 nanometers (Paragraph [0022]).
Regarding claim 5, Lin teaches the diffusion barrier of claim 4, wherein the at least two different barrier materials comprise two layers or three layers selected from: a zirconia layer, a titania layer, an yttria layer, a tantala layer, and an alumina layer (Paragraph [0012]-[0015]).
Regarding claim 6, Lin teaches the diffusion barrier of claim 1, wherein the at least two different barrier materials comprise from 8 to 1000 layers of the at least two different barrier materials, and each layer having a thickness in a range from 0.1 to 10 nanometers (Paragraph [0022]).
Regarding claim 7, Lin teaches the diffusion barrier of claim 6, wherein the from 8 to 1000 layers of the at least two different barrier materials comprise at least two of: multiple zirconia layers, multiple titania layers, multiple yttria layers, multiple tantala layers, multiple alumina layers (Paragraph [0012]-[0015]).
Regarding claim 8, Lin teaches the diffusion barrier of claim 1, wherein the at least two different barrier materials are a composite material (Paragraph [0012]-[0015]).
Regarding claim 9, Lin teaches the diffusion barrier of claim 8, wherein the composite material comprises barrier materials selected from: zirconia, titania, yttria, tantala, and alumina (Paragraph [0012]-[0015]). 
Regarding claim 10, Lin teaches the diffusion barrier of claim 1, wherein the at least two different barrier materials consist essentially of the at least two different barrier materials including: 3  the oxide of yttrium compound, the nitride of yttrium compound, the fluoride of yttrium compound, the oxide of aluminum compound, the nitride of aluminum compound, the fluoride of aluminum compound, the oxide of titanium compound, the nitride of titanium compound, the fluoride of titanium compound, the oxide of zirconium compound, the nitride of zirconium compound, the fluoride of zirconium compound, the oxide of tantalum compound, the nitride of tantalum compound, or the fluoride of tantalum compound (Paragraph [0012]-[0015]).
Regarding claim 11, Lin teaches the diffusion barrier of claim 1, wherein the at least two different barrier materials consist essentially of the at least two different barrier materials selected from a zirconia layer, a titania layer, an yttria layer, a tantala layer, or an alumina layer (Paragraph [0012]-[0015]).
Regarding claim 12, Lin teaches the diffusion barrier of claim 1, wherein the diffusion barrier has a thickness of in a range from 5 to 1000 nanometers (Paragraph [0022]).
Regarding claim 13, Lin teaches an article comprising a substrate having a diffusion barrier, the diffusion barrier comprising at least two different barrier materials include at least two of the following an oxide of yttrium compound, a nitride of yttrium compound, a fluoride of yttrium compound, an oxide of aluminum compound, a nitride of aluminum compound, a fluoride of aluminum compound, an oxide of titanium compound, a nitride of titanium compound, a fluoride of titanium compound, an oxide of zirconium compound, a nitride of zirconium compound, a fluoride of zirconium compound, an oxide of tantalum compound, a nitride of tantalum compound, or a fluoride of tantalum compound, and wherein at least two of the metallic compounds of the at least two different barrier materials are different from one another (Paragraph [0012]-[0015]).
Regarding claim 14, Lin teach teaches the article of claim 13, wherein one of the two different barrier materials is effective to act as a barrier against a first trace metal impurity, and wherein a second of the two different barrier materials is effective to act as a barrier against a second trace metal impurity different from the first trace metal impurity (Paragraph [0012]-[0015]).
Regarding claim 15, Lin teaches the article of claim 13, wherein a first barrier material of the at least two different barrier materials is effective as a diffusion barrier to one or more of iron, cobalt, nickel, and copper as an impurity, and wherein a second barrier material of the at least two different barrier materials is effective as a diffusion barrier to one or more of Zn, Mg, Mn, Na, Ca, K as an impurity (Paragraph [0012]-[0015]. Material composition is same, so they should be functionally act same).
Regarding claim 20, Lin teaches a diffusion barrier comprising: a first material comprising at least one of the following: an oxide of yttrium compound, a nitride of yttrium compound, a fluoride of yttrium compound, an oxide of aluminum compound, a nitride of aluminum compound, a fluoride of aluminum compound, an oxide of titanium compound, a nitride of titanium compound, a fluoride of titanium compound, an oxide of zirconium compound, a nitride of zirconium compound, a fluoride of zirconium compound, an oxide of tantalum compound, a nitride of tantalum compound, or a fluoride of tantalum compound, wherein the first barrier material is effective as a diffusion barrier to one or more of iron, cobalt, nickel, and copper as an impurity; and a second material comprising at least one of the following: an oxide of yttrium compound, a nitride of yttrium compound, a fluoride of yttrium compound, an oxide of aluminum compound, a nitride of aluminum compound, a fluoride of aluminum compound, an oxide of titanium compound, a nitride of titanium compound, a fluoride of titanium compound, an oxide of zirconium compound, a nitride of zirconium compound, a fluoride of zirconium compound, an oxide of tantalum compound, a nitride of tantalum compound, or a fluoride of tantalum compound, wherein the second barrier material is effective as a diffusion barrier to one or more of Zn, Mg, Mn, Na, Ca, K as an impurity, wherein at least one of the metallic compounds of the first material is different than at least one of the metallic compounds of the second material (Paragraph [0012]-[0015], The multi-layer diffusion barrier 4 includes a first material layer 8 and a second material layer 10. first material layer 8 can be any suitable material configured to limit diffusion of material from the metal layer 6. For example, the first material layer 8 can include a metallic nitride, such as gallium nitride (GaN), titanium nitride (TiN), tantalum nitride (TaN), aluminum nitride (AlN), and/or any other suitable metallic nitride. The first material layer 8 can be formed according to any suitable deposition process, such as chemical vapor deposition (CVD) a spin-on coating process, and/or any other suitable methods.
The second material layer 10 includes a metallic oxide. The second material layer 10 can include a metallic oxide including the same metal as the metallic nitride of the first material layer 8. For example, in one embodiment, the first material layer 8 includes aluminum nitride (AlN) and the second material layer 10 includes aluminum oxide (Al.sub.2O.sub.3), although it will be appreciated that any suitable metal nitride and oxide pair can be selected, such as TiN and TiO, TaN and TaO, GaN and GaO, and/or any other suitable metal nitride and oxide set. The second material layer 10 provides an additional barrier against diffusion of material from the metal layer 6.).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 16-19 are rejected under 35 U.S.C. 35 U.S.C. 103 as being unpatentable over Lin et al. (US Pub: 2019/0006474 A1), herein after Lin, in view of SCHMIDT et al. (US PGpub: 2016/0351413 A1), herein after SCHMIDT.
Regarding claim 16, Lin does not explicitly teach the article of claim 13, wherein the article is a process chamber component of a semiconductor manufacturing tool.
However, CVD, PVD all done in a chamber Paragraph [0081]) as in SCHMIDT.
Hence, It would have been obvious to one of ordinary skill in the art at the time of the invention was made to use Lin’s article to modify with teachings from SCHMIDT such that the deposition apparatus 308 of the processing device 300 may be configured to carry out a PECVD process.
Regarding claim 17, Lin does not explicitly teach the article of claim 16, wherein the semiconductor manufacturing tool is an ion implantation device, a deposition chamber, an etch chamber, or a surface modification chamber.
However, semiconductor manufacturing tool is an ion implantation device, a deposition chamber, an etch chamber, or a surface modification chamber Paragraph [0081]) –[0088] as in SCHMIDT.
Hence, It would have been obvious to one of ordinary skill in the art at the time of the invention was made to use Lin’s article to modify with teachings from SCHMIDT such that the deposition apparatus 308 of the processing device 300 may be configured to carry out a PECVD process.
Regarding claim 18, Lin does not explicitly teach the article of claim 16, wherein the process chamber component is selected from: an interior wall surface, a wafer susceptor, an electrostatic chuck, a showerhead, a nozzle, a baffle, a fastener, a wafer transport structure, or a portion or component of any one or these.
However, process chamber component is selected from: an interior wall surface, a wafer susceptor, an electrostatic chuck, a showerhead, a nozzle, a baffle, a fastener, a wafer transport structure, or a portion or component of any one or these in Paragraph [0081]) –[0088] as in SCHMIDT.
Hence, It would have been obvious to one of ordinary skill in the art at the time of the invention was made to use Lin’s article to modify with teachings from SCHMIDT such that the deposition apparatus 308 of the processing device 300 may be configured to carry out a PECVD process.
Regarding claim 19, does not explicitly teach the article of claim 16, wherein the semiconductor manufacturing tool is an ion implantation device and the component is an electrostatic chuck.
However, semiconductor manufacturing tool is an ion implantation device and the component is an electrostatic chuck in Paragraph [0081]) –[0088] as in SCHMIDT.
Hence, It would have been obvious to one of ordinary skill in the art at the time of the invention was made to use Lin’s article to modify with teachings from SCHMIDT such that the deposition apparatus 308 of the processing device 300 may be configured to carry out a PECVD process.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
Roberts et al. (US 2017/0069713 A1) teaches diffusion barrier layer of the same components in Paragraph [0083]-[0086], [0227]-[0228], [0212]-[0213] as in claim 1-15.
Laven et al. (US 2017/0110322 A1) teaches chamber, Manufacturing tool, processing chuck in Paragraph [0048], [0082]-[0086] as in Claim 16-19.
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHEIKH MARUF whose telephone number is (571)270-1903. The examiner can normally be reached M-F, 8am-6pm EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MinSun Harvey can be reached on 5712721835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHEIKH MARUF/           Primary Examiner, Art Unit 2828